          Case 7:20-cv-00023-DC Document 24 Filed 07/28/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                              MIDLAND/ODESSA DIVISION

DEWAYNE SOLENBERG, on behalf of §
himself and others similarly situated, §
      Plaintiff,                       §
                                       §
v.                                     §      NO. MO:20-CV-00023 DC
                                       §
UNIVERSAL PRESSURE PUMPING, §
INC., ET AL.                           §
     Defendants.                       §


                   FINAL ORDER OF DISMISSAL WITH PREJUDICE
                    AS TO UNIVERSAL PRESSURE PUMPING, INC.

       ON THIS DAY the Court considered the Parties’ Joint Motion to Dismiss with Prejudice

as to UNIVERSAL PRESSURE PUMPING, INC. (Doc. 23) filed July 27, 2020. The Court

finds the Motion should be GRANTED.

       It is ORDERED, Defendant UNIVERSAL PRESSURE PUMPING, INC., is

DISMISSED WITH PREJUDICE.

       It is FURTHER ORDERED attorney fees, expenses and court costs shall be borne by the

party incurring same.

       IT IS FINALLY ORDERED that all pending motions pertaining to UNIVERSAL

PRESSURE PUMPING, INC., if any, are DENIED AS MOOT, and all relief not expressly

granted is DENIED.

       It is so ORDERED.

       SIGNED this 28th day of July, 2020.




                                   DAVID COUNTS
                                   UNITED STATES DISTRICT JUDGE
